Citation Nr: 1823909	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-35 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a back disability, claimed as scoliosis.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, A.P., and T.P. 



ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to October 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois via the RO in St. Louis, Missouri. 

In December 2013, the Board remanded the issues for further development. In June 2016, the Board denied the claim for entitlement to service connection for bilateral hearing loss and tinnitus, and remanded the claim for service connection for a back disability for further development. The Veteran appealed the June 2016 Board decision denying service connection for hearing loss and tinnitus. In August 2017, the Board remanded the issue of service connection for a back disability. In October 2017, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2016 denial, and remanded the issues to the Board. 

A videoconference hearing was held in May 2013 before the undersigned Veterans Law Judge (VLJ); and a transcript of this hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether tinnitus was incurred in-service.

CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Service Connection Generally

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease, such as an organic disease of the nervous system which includes tinnitus, becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). The second and third elements outlined above may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a chronic disease was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III. Tinnitus

The Veteran contends that he has tinnitus due to noise exposure during service. Specifically, the Veteran contends that he was exposed to loud noises when he trained with rifles and grenades and was in a cramped room with loud machines to produce metal identification cards. A review of the service treatment records shows no complaints of tinnitus. The Veteran did not indicate any ear trouble upon separation from service. 

In June 2008 the Veteran stated that his tinnitus began in service. In December 2008, the Veteran stated his hearing was damaged in-service by firing rifles and grenades without hearing protection. 

The Veteran underwent a VA audiological examination in June 2010. The Veteran reported tinnitus. The Veteran reported that he had some military noise exposure on the rifle range, and some exposure to metal-on-metal sounds from making metal identification cards in a small machine. He worked in a factory for 6 years as a civilian. He denied a history of head injury, and denied a family history of hearing loss. The Veteran reported that he had constant tinnitus in the right ear, and that he first noticed tinnitus and hearing loss when he got out of the military. The examiner opined that the Veteran's tinnitus was not caused by or a result of noise exposure during military service. The rationale for the opinion was that the Veteran denied experiencing tinnitus in 1986, and there is no documentation prior to the present.

A May 2013 brief note written on a prescription form by a private physician reflects that a physician opined to ringing in right ear could be related to hearing loss.

At his May 2013 Board hearing, the Veteran testified that during service, he worked as a medical records clerk, in a small room, using a machine to punch metal plates (identification cards) for patients for eight hours every day. He said the machine made a loud banging sound. His wife testified that she first noticed his hearing problems 25 or 30 years ago. The Veteran testified that he worked in a factory on an assembly line for a few years, but after that always worked outside, not in noisy environments. The Veteran testified that he first noticed ringing in his ears for a number of years, but he figured it was just part of life.

The Board initially concedes that the Veteran was exposed to hazardous noise. Therefore, the remaining question is whether the Veteran's tinnitus is related to service. The Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's tinnitus began upon leaving service, has been recurrent since then, and still exists. The Board finds that the Veteran's statements regarding the noise exposure in-service and experiencing tinnitus symptoms upon leaving service to be competent and credible. The Veteran is competent to testify as to observable symptoms such a ringing in the ears. See Charles v. Principi, 16 Vet. App. 370 (2002) (the United States Court of Appeals for Veterans Claims has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.). The Board finds the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms. The Veteran's lay statements are found to be credible and are confirmed by the circumstances of his service.

Therefore, based on a careful review of the entire record, the Board finds that the evidence is in equipoise as to whether the current tinnitus as likely as not is due to the Veteran's exposure to noise in active service and as to whether the tinnitus began during active service. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.

ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

I. Back Condition

Unfortunately another addendum opinion is required. In August 2017, the Board directed the AOJ to obtain an addendum opinion to provide a full rationale for why the Veteran's scoliosis is considered a congenital or developmental defect as indicated in the prior opinions, and why there was, or was not, a superimposed disease or injury in-service that resulted in a current back disability. The opinion also was to address the Veteran's private physician's January 2014 opinion that walking with full pack on hard or gravel roads could have aggravated the Veteran's scoliosis.

Initially, the Board notes that there congenital or developmental defect is not considered a disease or injury for VA purposes. See 38 C.F.R. §§ 3.303 (c), 4.9 (2016). While it appears that the distinction between a congenital "defect" and a congenital "disease" is small, the impact of the difference is important in how the laws and regulations governing service connection treat a preexisting condition. A congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law. Furthermore, the presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304 (b), does not apply to congenital defects. See Quirin v. Shinseki, 22 Vet. App. 390 (2009). Service connection may be granted for diseases (but not defects) of congenital, developmental, or familial origin, if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. See 38 C.F.R. §§ 3.303 (c), 3.306 (2016); VA General Counsel Prec. VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990). For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition that is more or less stationary in nature, and is generally incapable of improvement or deterioration. In contrast, a "disease" is capable of improvement or deterioration. 

The Board notes that the Veteran had a VA examination in October 2008 and since then had several VA addendum opinions. In the January 2014 addendum opinion, the examiner stated that Veteran's had a congenital or developmental condition. However, calling the Veteran's scoliosis a "condition" is unclear as to whether it is a "disease" or "defect."  In September 2016, the examiner provided another addendum opinion. The examiner stated that the Veteran's back condition was a cognitional defect. This explanation contained no rationale; therefore, in March 2017, the examiner provided another addendum opinion in which she stated that she had already answer the questioned posed to her and that the Veteran had a defect and therefore, it would not be aggravated by his time in-service nor would have been caused by his time in-service, she also noted the Veteran had several post-service back injuries. Here again the examiner did not provide rationale as to why scoliosis is a congenital defect. In September 2017, the examiner again classified the Veteran's scoliosis as a congenital condition, which is ambiguous to whether the condition is a defect or a disease. She provided a rationale as to why the Veteran's scoliosis is classified as congenital or developmental, but again did not explain why scoliosis is a defect. The Board notes the examiner's past opinions concerning the Veteran's scoliosis imply that the condition could be aggravated. For example in the January 2014 addendum opinion, the examiner stated the Veteran experienced no trauma forceful enough to cause permanent aggravation of the underlying condition. Therefore, the Board finds that the examiner did not provide an adequate rationale and the opinion is inadequate for adjudication. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2017) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board further notes that the examiner was to address the Veteran's private physician's opinion concerning aggravation of the Veteran's scoliosis. The examiner provided a credibility opinion concerning private physicians, implying the Veteran's private physician's statement was not credible. The examiner did not address the Veteran's private physician's opinion concerning the aggravation of the Veteran's back condition. 

Therefore, the Board finds that a remand is required to obtain another addendum medical opinion. 

II. Hearing Loss

As noted in the introduction, in October 2017, the Court vacated and remanded the Board's June 2016 decision denying the claim for service connection for hearing loss. The basis for the Court's remand was that the Board relied on a June 2010 VA medical opinion and its accompanying February 2014 addendum opinion, which was inadequate; and the Board failed to consider evidence in its credibility determination.  

The Court found the June 2010 and February 2014 opinions inadequate because the examiner provided no support to the opinion that the Veteran's hearing loss was not related to service. Specifically, the examiner relied on the fact that the Veteran left service with normal hearing and a 2006 Institute of Medicine (IOM) report that indicated that delayed onset hearing is generally unlikely. The Court cited Hensley v. Brown, which noted that a veteran may establish service connection for a hearing disability that manifested several years after separation from service based on evidence showing hearing loss is causally related to an injury or disease suffered in service. 5 Vet.App 155, 164 (1993). The Court noted that by only citing the IOM report, the VA examiner essentially provided no additional support for the opinion that the Veteran's hearing loss was not related to service. The Court found the Board's reliance on the February 2014 opinion concerning the medical community's  uncertainty concerning the development of hearing loss long after noise exposure was inadequate. The Court stressed that that acceptance in the scientific community is not required. See Wise v. Shinseki, 26 Vet.App. 517, 532 (2014) ("the Board, when evaluating [record] evidence, cannot demand a level of acceptance in the scientific community [(51%)] greater than the level of proof required by the benefit of the doubt rule [(50%)").

As the examinations are found to be inadequate for adjudication, a remand is required to obtain an addendum opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
   
Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from a different VA examiner who provided the September 2016 and March 2017 VA medical opinion as to the claimed back disability. The Veteran's claims file should be made available to and reviewed by the examiner.  The examiner must respond to the following question:

(a) Is the Veteran's preexisting scoliosis of the thoracic spine a defect (a static condition which is incapable of improvement or deterioration) or a disease (capable of improvement or deterioration)?

(b) If the scoliosis is a congenital/developmental disease, does the evidence of record clearly and unmistakably (i.e., undebatably) show that the preexisting scoliosis was not permanently aggravated by service, or that any increase in disability was due to the natural progression of the disease?

(c) If any current back disability, including scoliosis and lumbosacral spine disorders, is not a congenital or developmental defect or disease, indicate the likelihood (very likely, as likely as not, or unlikely) that this back disability is related to service.

The examiner must provide a full rationale for why the Veteran's scoliosis is considered a congenital or developmental defect as indicated in the prior opinions, and why there was, or was not, a superimposed disease or injury in-service that resulted in a current back disability including addressing the Veteran's private physician's January 2014 opinion that walking with full pack on hard or gravel roads could have aggravated the Veteran's scoliosis.

The examiner should be clear as to whether the condition is a congenital/developmental defect or a congenital/developmental disease. The Veteran's back disability should not be referred to as a congenital condition. The examiner must provide a clear rationale as to why the disability is a defect or disease.

Please note the difference for VA purposes a "defect" is defined as a structural or inherent abnormality or condition that is more or less stationary in nature, and is generally incapable of improvement or deterioration. In contrast, a "disease" is capable of improvement or deterioration. 

2. Obtain an addendum audiological opinion. From the VA examiner who provided the February 2014 medical opinion. If that examiner is unavailable, the requested opinion should be obtained from a qualified medical provider. The Veteran's claims file should be made available to and reviewed by the examiner. The examiner must respond to the following question:

(a). Is it at least as likely as not (at least a 50 percent probability) the Veteran's bilateral hearing loss was incurred in or aggravated by active service, or is otherwise related to service. 

(b). The examiner should provide a complete and adequate rationale. The examiner should take note that a rationale that only discusses the Veteran's normal hearing at his separation examination with the 2006 IOM report is not adequate. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


